DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    THIRD REEF HOLDINGS, LLC,
                            Appellant,

                                     v.

  MARTIN STEIN, BLACKFORD CAPITAL ASSOCIATES II, INC., and
                       BFC-BSI, LLC,
                         Appellees.

                              No. 4D19-3028

                              [March 25, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Donald W. Hafele, Judge; L.T. Case No. 502015CA014306.

   Robert M. Klein and Andrew M. Feldman of Klein Glasser Park & Lowe,
P.L., Miami. Daniel M. Samson of Samson Appellate Law, Miami, and
Derek R. Young of Kaplan Young & Moll Parron, PLLC, Miami, for
appellant.

  Robert J. Hauser of Pankauski Hauser Lazarus PLLC, West Palm
Beach, and Jospeh G. Galardi of Atherton Galardi Mullen & Reeder, P.A.,
West Palm Beach, for appellees.

PER CURIAM.

  Affirmed.

WARNER, MAY and DAMOORGIAN, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.